Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al., U.S. Patent Application Publication 2013/0174508.
Regarding claim 1, Reed discloses a wind turbine tower comprising a platform (60) and a frame (components 44; see beams of Fig. 4); comprising a first beam (44) having a fixed length and at least a second beam (perpendicular component 44) having a fixed length (the lengths of the beams themselves do not vary), wherein the platform is to be attached to an interior of a tower (12) or a supporting structure of the wind turbine by means of the frame wherein the platform is a standardized component while the fixed length of the first beam and the fixed length of the second beam is specifically adapted to dimensions of a specific section of the tower or the supporting structure where the platform arrangement is configured to be mounted to (it will be of a size which will accommodate the tower section).  The phrases “to be attached,” and “configured to be mounted to” are statements of intended 
Regarding claim 2, Reed discloses a wind turbine tower wherein the first beam and the second beam are configured to carry the platform and attach the platform to the tower or the supporting structure of the wind turbine (see Fig. 4, generally).  The phrase “configured to carry” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 3, Reed discloses a wind turbine tower wherein the first beam and the second beam are arranged substantially perpendicular to each other (see Fig. 4).  
Regarding claim 4, Reed discloses a wind turbine tower wherein the diameter of the platform is smaller than the fixed length of the first beam and smaller than the fixed length of the second beam (see Fig. 3).  
Regarding claim 5, Reed discloses a wind turbine tower wherein adaption of the frame to the dimensions of the specific section of the tower or the supporting structure where the platform arrangement is configured to be mounted to is performed by increasing or decreasing the fixed lengths of the first beam and the second beam of the frame.  The phrase “configured to be mounted to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 6, Reed discloses a wind turbine tower wherein the platform comprises an interconnecting device (70) for facilitating a connection of the platform with the first beam and the second beam.  The phrase “for facilitating a connection” is a statement of intended use of the claimed 
Regarding claim 7, Reed discloses a wind turbine tower comprising a first platform (60) and a second platform (successive component 60; see 20 of Fig. 1) wherein the first platform and the second platform are spaced apart but connected with each other by a connection element (58), each platform being configured to be attached to an interior of a tower or a supporting structure (foundation, paragraph 29) of the wind turbine by means of a frame (components 44), wherein the platforms are standardized components (they are all the same shape) while the frames are specifically adapted to dimensions of a specific section of the tower or the supporting structure where the unit is configured to be mounted to (they will be dimensioned to fit the tower segments in order to function).  The phrases “configured to be attached,” and “configured to be mounted” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 8, Reed discloses a wind turbine tower wherein all platforms of the unit have same standardized shape.  
Regarding claim 10, Reed discloses a wind turbine tower comprising a tower (12), a supporting structure (foundation, paragraph 29, as well as two bottommost tower section as shown in Fig. 1) for supporting the tower and a platform arrangement (20) comprising a platform (64) and a frame (components 44) comprising a first beam (44) having a fixed length and at least a second beam (44) having a fixed length (the beam does not vary in length), wherein the platform is configured to be attached to an interior of the tower (58) or the supporting structure of the wind turbine by means of the frame, wherein the platform is a standardized component (the platforms are of the same shape) while 
Regarding claim 11, Reed discloses a wind turbine tower wherein the platform arrangement is mounted at top part of the supporting structure (see Fig. 1), the supporting structure comprising a monopile (the bottom tower section) and a transition piece (second to bottommost section) and the platform arrangement being mounted at a top part of the transition piece (see Fig. 7).  
Regarding claim 12, Reed discloses a wind turbine tower wherein the wind turbine comprises at least a second platform arrangement (20) being mounted at the tower and/or the supporting structure (Fig. 1, generally).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al., U.S. Patent Application Publication 2013/0174508.
Regarding claim 9, Reed discloses a wind turbine tower with equipment for a wind turbine (paragraph 30), wherein the equipment comprises a unit according to claim 7 and equipment for controlling the wind turbine, wherein the equipment is arranged on at least one of the platforms of the unit (paragraph 30, generally), but does not specifically disclose the equipment comprises electrical equipment.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the equipment would include electrical equipment as a wind turbine tower is constructed to produce electricity.  
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al., U.S. Patent Application Publication 2013/0174508 in view of Nielson, U.S. Patent Application Publication 2015/0345463.
Regarding claim 13, Reed discloses a wind turbine tower but does not specifically disclose a  method to mount electrical equipment for controlling a wind turbine at the wind turbine, the method comprising a) inserting the unit according to claim 7 into the tower or the supporting structure of the wind turbine by means of a downwards orientated movement b) moving the first platform along a mounting support related to the second platform, c) moving the unit further downwards until the first platform reaches a mounting support related to the first platform and d) attaching the first platform to the mounting support related to the first platform.  Nielson teaches wherein platforms are lowered into a wind turbine tower (in a downward motion) along a mounting support (32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to lower the platforms into the tower so that the platforms can be pre-assembled requiring less labor within the tower and to have a support which would guide the platforms in in a desired orientation so 
Regarding claim 14, the prior art, as modified, discloses a wind turbine tower but does not specifically disclose wherein the method comprises after step b) and before step d) turning the unit about a vertical axis, wherein the vertical axis is defined as being substantially vertical with regard to planar extensions of the first and second platform, respectively.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the units would need to be turned to align with the mounting support upon installation.
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument toward the fixed length of the grid members, the examiner asserts that the structural grid members (44) of Reed do indeed have a fixed length.  The flange members (72) which allow movement are a separate component of the structure.  See rejection as set forth above.
Regarding the applicant’s argument toward the connection of the first and second platform connection, the examiner maintains that the wall of the tower does indeed connect the components, as in it joins the two platforms together so that they are both components of the tower.  Merriam-Webster defines the word “connect” as “to become joined.”  The two components are indeed joined together via the wall.  The rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633